Citation Nr: 0636897	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis and a papular rash on both thighs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision.  The 
Board remanded the case in August 2001, June 2004, and April 
2004, each time for further development of the case.  The RO 
most recently continued its denial of an initial rating in 
excess of 10 percent for tinea pedis and a papular rash on 
both thighs in a July 2006 supplemental statement of the case 
at which time the RO also determined, as directed by the 
Board's April 2004 remand, that sebaceous cysts were not to 
be included in the already service-connected skin disorder.


FINDINGS OF FACT

1.  The service connected skin condition is manifested by 
intermittent lesions, hyperpigmentation, and itching and pain 
over the thighs and by scaling, discoloration, blisters, 
crusting and constant pain and itching of the feet; there is 
neither an extensive area involved nor is an exposed area 
involved with marked disfigurement.  

2.  Less than 20 percent of the entire body area is affected 
and there is no indication that systemic therapy has been 
prescribed.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for skin disability have not been met.  38 U.S.C.A. § 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.14, 4.21 (2006); 4.118 Diagnostic Code 7814 (as in effect 
prior to August 30, 2002), 4.118 Diagnostic Code 7806 (as in 
effect after August 30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

During the course of the veteran's appeal, the Veterans' 
Claims Assistance Act was enacted and requires certain duties 
on the part of VA in the claims process.  As such, VA is now 
required to notify the veteran of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  With regards 
to the first element of the duty to notify, when the veteran 
has filed a claim for service connection, the five elements 
of a substantiated and completed claim include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied all but the first and last of the required 
elements prior to initial adjudication by the RO in an August 
2001 letter.  The veteran received a letter in May 2006 which 
outlined the further elements of a claim for service 
connection as defined in Dingess/Hartman.  The veteran has 
not been prejudiced by inadequate notice because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, has been provided with an 
additional development letter in January 2004 and letters 
including the fourth element of the duty to notify in June 
2004 and May 2006.  These letters were followed by the RO's 
continued denial of the claim in a supplemental statement of 
the case in July 2006.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records 
which the veteran indicated to be relevant, VA treatment 
records, and the veteran was afforded four VA examinations.  
There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.

II.  Claim for Increased Initial Rating for Tinea Pedis and 
Papular Rash of Both Thighs

The veteran seeks an initial rating in excess of 10 percent 
for tinea pedis and a papular rash on both thighs.  The RO 
initially granted service connection and gave the veteran a 
10 percent disability rating under Diagnostic Code 7814 in a 
rating decision issued in September 1999.  Thereafter, in 
August 2002 the applicable rating criteria changed and the 
veteran is currently rated analogously at 10 percent under 
Diagnostic Code 7806 which is stated to be for eczema.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The law pertaining to this claim has changed during this 
appeal.  As a result, the Board will consider all prior and 
revised rating criteria but of course, revised rating 
criteria may not be applied to claims prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g); 
Rhodan v. West, 12 Vet. App. 55 (1998).

The rating criteria prior to August 30, 2002 was listed under 
Diagnostic Code 7814 for tinea barbae and is used analogously 
for the rating in this case for tinea pedis and a papular 
rash on both thighs.  The terms under this Diagnostic Code 
refer back to Diagnostic Code 7806 for eczema.  38 C.F.R. 
§ 4.118 Diagnostic Code 7814(as in effect prior to August 30, 
2002).  Under Diagnostic Code 7806 a 10 percent disability 
rating was warranted for eczema with exfoliation, exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating was warranted for exudation or constant 
itching with extensive lesions or marked disfigurement.  A 50 
percent rating, the highest disability rating under this 
diagnostic code, was warranted for eczema with ulceration or 
extensive exfoliation or crusting and for systemic or nervous 
manifestations or where exceptionally repugnant.  Id.

The rating criteria after August 30, 2002 under Diagnostic 
Code 7806 for eczema is used analogously for tinea pedis and 
a papular rash on both thighs.  Under this diagnostic code a 
10 percent disability rating is warranted where at least 5 
percent but less than 20 percent of the entire body or 
exposed areas is affected; or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than 6 weeks 
during the past 12-month period.  A 30 percent rating is 
warranted where 20 to 40 percent of the entire body or 
exposed areas are affected; or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating, the highest disability rating under this 
diagnostic code, is warranted where more than 40 percent of 
the entire body or exposed areas is affected; or where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118 
Diagnostic Code 7806 (as in effect after August 30, 2002).

The relevant medical evidence in this case includes VA 
treatment records throughout the claims period and four VA 
examinations.

In October 1998 the veteran underwent a general medical VA 
examination at which time the veteran was reported to 
complain of a rash on both thighs that resulted in small 
bumps which drain pus.  At the time of the examination, the 
veteran displayed one small lesion and several other small 
healing lesions.  The veteran was diagnosed as having tinea 
pedis (though this was not discussed at length to determine 
severity of symptoms) and a papular rash on both thighs.  

The veteran underwent a second VA examination which focused 
on the skin in June 2000.  At this time the veteran 
complained of itching on his thighs and head as a result of a 
rash.  The veteran noted that he had been treated with 
topical medication and that he noticed the lesions appeared 
intermittently.  The veteran had a small facial scar as a 
result of an infected sebaceous cyst.  The lower extremities 
revealed "small hyperpigmented scars over the thighs and 
also over the legs."  There was "no active evidence of 
folliculitis at the present time."  The examiner also noted 
"fungal infection of the feet with mild scaling in between 
the webs of the toes and severe scaling of the plantar aspect 
noted along with mild yellowish discoloration of the left 
great toenail."

The veteran underwent a third VA examination in November 2005 
at which time the examiner noted the rash covered less than 5 
percent of the body.  This examiner focused only on the 
veteran's tinea pedis and did not discuss the veteran's other 
skin problems including his papular rash on both thighs for 
which he is also service-connected.  At the time of the 
examination, the veteran's tinea pedis was treated topically 
and the veteran noted previous oral treatment which resulted 
in temporary improvement although the veteran noted that 
overall the rash had become progressively worse.  The veteran 
noted intermittent blisters and crusting and constant itching 
and pain as a result of the rash.  No systemic symptoms were 
noted to be associated with the skin disease.  The rash was 
noted to cover less than 5 percent of the veteran's body but 
was noted to cause significant negative effects on the 
veteran's usual occupation because of decreased mobility.

The veteran underwent a fourth VA examination in June 2006 at 
which time the examiner was asked specifically to delineate 
the various skin problems the veteran suffered and determine 
which were manifestations of his service-connected tinea 
pedis and bilateral papular thigh rash.  The veteran 
complained of constant itching and intermittent pimples and 
rash.  The veteran explained that he had used both topical 
and oral medications for his left foot rash with no positive 
results and that the rash had grown progressively worse over 
time.  The foot rash was noted to be worse at night.  The 
physician noted lesions on the left foot causing 
discoloration and keratosis, scaling, and thickening with a 
generalized distribution.  The papular rash on both thighs 
had been treated with topical therapy.  The rash seems to 
flare up about once a month according to the veteran and is 
getting progressively worse.  The groin area rash is treated 
in the same way as the thigh rash and the veteran reported 
that it too had grown progressively worse.  In total, the 
physician noted that less than 5 percent of the total body 
area was affected by dermatitis or other manifestations of 
the veteran's skin disorder.  There was no disfigurement of 
the head, face, or neck.  The veteran explained that the 
tinea pedis had significant effects on his usual occupation 
in that it was hard to wear work boots and admitted that he 
was embarrassed to remove his shoes in public as a result of 
the tinea pedis and that as a result he avoids swimming and 
wearing sandals.  The veteran stated that the groin rash only 
mildly affected his everyday activities and that the thigh 
rash had no significant effects.  The physician noted that 
the veteran's tinea pedis was moderately severe, that the 
groin rash was moderately severe, and that the thigh rash was 
not present at the moment of examination.  There were no 
sebaceous cysts or residuals thereof detected at the time of 
examination although the Board had specifically asked the 
examiner to determine if they were present and if they were 
associated with the veteran's service-connected skin 
disability.

The veteran's VA treatment records indicate treatment for 
groin, thigh, and foot rashes intermittently throughout the 
appeal period; however, do not indicate with any great 
specificity the degree of severity or extent of symptoms.  
The VA treatment records do indicate significant treatment 
for a sebaceous cyst on the forehead in 2000; however, at the 
most recent examination, there were no signs of sebaceous 
cysts or their residuals and they are not deemed to be 
associated with the veteran's service-connected skin 
disorder.

In summary, the veteran's papular rash on both thighs and 
groin area has been manifested by the intermittent occurrence 
of several small lesions on his thighs, itching, small 
hyperpigmented scars, and intermittent pimples.  The groin 
area rash was noted to affect his everyday life moderately 
and both areas were treated intermittently with topical 
medications.  The rash covered less than 5 percent of his 
body and covered no portion of exposed skin.

In summary, the veteran's tinea pedis has been manifested by 
mild to severe scaling, mild yellowish discoloration of some 
toenails, intermittent blisters, crusting, and itching and 
pain.  This skin disorder was reported to have significant 
effects on his usual occupation, decreased his mobility, and 
has been treated intermittently with both topical and oral 
medications.  The rash covers most of his left foot and less 
than 5 percent of his body or exposed skin surface.

Clearly, the veteran's papular rash on both thighs is only 
intermittent in nature and has not been manifested in 
extensive lesions.  Tinea pedis involves the veteran's foot 
and was noted to have caused scaling, discoloration, 
blisters, crusting and some pain and itching which limit the 
veteran's ability to perform his job and his willingness to 
be without shoes covering the entirety of his left foot in 
public.  Nevertheless, such findings do not reflect such 
extensive involvement as to meet the criteria for a higher 
rating under either the old or new schedular criteria.

In deciding the above, the Board has deemed the veteran as 
competent to describe his skin disorder symptoms.  His 
symptoms, both those described by the veteran and documented 
in his medical records, were taken into consideration.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

Extraschedular consideration is not implicated here.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence at any period of the appeal in this case.  38 C.F.R. 
§ 3.321 (b)(1).  The schedular ratings are based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran working 
or seeking work so any consideration to these principles has 
already been taken into account when analyzing the schedular 
ratings.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis and papular rash on both thighs is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


